1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 KISHOR LALLOO and
 8 BHARTI LALLOO,

 9          Plaintiffs/Counter Defendants-Appellees,

10 v.                                                                                    NO. 30,570

11 MICHAEL W. MYRIN and
12 REBECCA L. MYRIN,

13          Defendants/Counter Claimants-Appellants.


14 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
15 Jerald A. Valentine, District Judge

16 K. Joseph Cervantes
17 Las Cruces, NM

18 for Appellees

19 Michael W. Myrin
20 Rebecca L. Myrin
21 Pleasanton, TX

22 Pro se Appellants


23                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary dismissal has been filed,

4 and the time for doing so has expired.

5       Dismissed.

6       IT IS SO ORDERED.



7                                          ___________________________________
8                                          CELIA FOY CASTILLO, Judge

9 WE CONCUR:




10 __________________________________
11 JONATHAN B. SUTIN, Judge




12 __________________________________
13 LINDA M. VANZI, Judge




                                             2